     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.307 Page 1 of 18



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    KENNETH ST. SAUVER,                          Case No.: 20cv0584-JAH-MDD
12                                    Plaintiff,
                                                   REPORT AND
13    v.                                           RECOMMENDATION GRANTING
                                                   IN PART AND DENYING IN PART
14    BYRD-HUNT,
                                                   DEFENDANT’S MOTION FOR
15                                   Defendant.    SUMMARY JUDGMENT
16                                                 [ECF No. 19]
17
18          This Report and Recommendation is submitted to United States
19    District Judge John A. Houston pursuant to 28 U.S.C. § 636(b)(1) and Local
20    Civil Rule 72.1(c) of the United States District Court for the Southern
21    District of California.
22          For the reasons set forth herein, the Court RECOMMENDS
23    Defendant’s Motion for Summary Judgment be GRANTED IN PART and
24    DENIED IN PART.
25                              I.    PROCEDURAL HISTORY
26          On March 26, 2020, Plaintiff Kenneth St. Sauver (“Plaintiff”), a state
27    prisoner incarcerated at Salinas Valley State Prison and proceeding pro se

                                                   1
                                                                        20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.308 Page 2 of 18



1     and in forma pauperis, filed a civil complaint pursuant to 42 U.S.C. § 1983.
2     (ECF No. 1, hereinafter “Compl.”). Plaintiff’s claims against Defendant
3     Paramo did not survive the Court’s Initial Screening per 28 U.S.C. §§
4     1915(e)(2)(B) and 1915A(b). (See ECF No. 6 at 5). Plaintiff’s causes of action
5     against Defendant Byrd-Hunt (“Defendant”) for retaliation and use of
6     excessive force in violation of the First and Eighth Amendments remain.
7     (ECF No. 6 at 5-6; Compl.).
8           On April 12, 2021, Defendant filed the instant motion for summary
9     judgment. (ECF No. 19, hereinafter “MSJ”). Plaintiff filed a response in
10    opposition on June 10, 2021. (ECF No. 25, hereinafter “Oppo.”). Defendant
11    filed a reply on June 16, 2021. (ECF No. 27, hereinafter “Reply”).
12                             II.   STATEMENT OF FACTS
13          Plaintiff alleges Defendant ordered inmate Palmer to attack him in
14    retaliation for Plaintiff’s refusal to participate in officer-sanctioned fights and
15    for reporting staff misconduct. (Compl. at 15-16; Oppo. at 1).1 Additionally,
16    Plaintiff alleges Defendant retaliated against him by searching his cell and
17    destroying his property, by striking Plaintiff on the head with her baton, and
18    by issuing false and contradictory statements in Rules Violation Reports to
19    cover up the attack. (Oppo. at 1). Defendant denies ordering Plaintiff to
20    attack or fight any inmate at any time and denies ordering inmate Palmer or
21    any inmate to attack Plaintiff. (ECF No. 19-3, hereinafter “Def. Decl.” ¶ 3, 7).
22          It is undisputed that a fight between Plaintiff and inmate Palmer
23    occurred in the day room in front of the pill line windows at R.J. Donovan
24
25
26
      1All pincite page references refer to the automatically generated ECF page number, not
27    the page number in the original document.

                                                 2
                                                                              20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.309 Page 3 of 18



1     Correctional Facility around 7:25 a.m. on June 28, 2018.2 (Def. Decl. ¶ 2;
2     ECF No. 19-5, hereinafter “Le Decl.” ¶ 2; ECF No. 19-4, hereinafter “Jiminez
3     Decl.” ¶ 2; ECF No. 25, hereinafter “Biggs Decl.” ¶ 2; ECF No. 25, hereinafter
4     “Walker Decl.” ¶ 2). Defendant, Correctional Officer Byrd-Hunt, responded
5     to the fight when she saw the inmates punching each other with closed fists.
6     (Def. Decl. ¶¶ 2-3). On her way to the scene, Defendant yelled for both
7     inmates to “get down.” (Id. at ¶ 3).
8           When Defendant arrived, inmate Palmer was sitting on Plaintiff’s back
9     punching him in the back of the head. (Id.). Defendant ordered them to “get
10    down” again. (Id.). Plaintiff remained on his stomach. (Id.). Inmate Palmer
11    moved about six feet away and took a prone position. (Id.). Another staff
12    member arrived and immediately handcuffed inmate Palmer. (Id.). Plaintiff
13    began to move his arms and appeared to be trying to get back up. (Id. at 4).
14    Defendant ordered Plaintiff to “get down” and moved to handcuff him. (Id.).
15    What happened next is disputed.
16          According to Defendant and other prison staff witnesses, Plaintiff
17    suddenly jumped to his feet and reached out, grabbing Defendant’s waist
18    with both hands. (Def. Decl. ¶ 4; Jimenez Decl. ¶ 4; ECF No. 21, hereinafter
19    “Esquilin Decl.” ¶ 2). Defendant ordered Plaintiff to “get down,” but Plaintiff
20    did not obey. (Jimenez Decl. ¶ 4). Defendant declares she feared for her
21    safety and struck Plaintiff with her baton to protect her well-being. (Def.
22    Decl. ¶ 4). She declares she aimed for his upper left shoulder, but
23    inadvertently struck him in the back of the head. (Id.).
24
25
      2These material facts are taken from the parties' separate statements of undisputed facts
26    and pertinent cited exhibits. Disputed material facts are discussed in further detail where
      relevant to the Court's analysis. Facts that are immaterial for purposes of resolving the
27    current motion are not included in this recitation.

                                                   3
                                                                                20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.310 Page 4 of 18



1           Plaintiff asserts that he could not suddenly jump to his feet because he
2     uses a cane to walk and has back injuries. (Compl. at 13). Plaintiff alleges
3     that reports were falsified to cover up the attack. (Compl. at 14; Oppo. at 1).
4     The parties agree that Plaintiff was knocked unconscious during the events
5     at issue and is unable to independently remember what happened. (MSJ at
6     9; ECF No. 19-1, hereinafter “Plaintiff Depo.” at 16, 22; ECF No. 19-7,
7     Exhibit D, June 28, 2018 Video Interview of Plaintiff). According to the
8     sworn declarations of two inmate witnesses provided by Plaintiff, Plaintiff
9     was on the floor in the prone position when he reached out to Defendant and
10    she struck him in the back of his head with her baton. (Biggs Decl. ¶ 3;
11    Walker Decl. ¶¶ 3-4).
12          Medical staff immediately attended to Plaintiff because he was bleeding
13    from the back of the head. (ECF No. 19-2 at 6). Plaintiff was escorted to the
14    Emergency Transport Vehicle which took him to the prison’s medical clinic.
15    (Id.). The lacerations on the back of Plaintiff’s head required four stitches
16    and Plaintiff experienced “uncontrollable pain.” (Plaintiff Depo. at 20).
17                             III.   LEGAL STANDARD
18          “A party may move for summary judgment, identifying each claim or
19    defense—or the part of each claim or defense—on which summary judgment
20    is sought. The court shall grant summary judgment if the movant shows that
21    there is no genuine dispute as to any material fact and the movant is entitled
22    to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A judgment must be
23    entered, “if, under the governing law, there can be but one reasonable
24    conclusion as to the verdict.” Anderson v. Liberty Lobby, 477 U.S. 242, 250
25    (1986). “If reasonable minds could differ,” judgment should not be entered in
26    favor of the moving party. Id. at 250-51.
27          The parties bear the same substantive burden of proof as would apply

                                              4
                                                                        20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.311 Page 5 of 18



1     at a trial on the merits, including plaintiff’s burden to establish any element
2     essential to his case. Id. at 252; Celotex Corp. v. Catrett, 477 U.S. 317, 322
3     (1986); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). The moving party
4     bears the initial burden of establishing the basis of its motion and of
5     identifying the portions of the declarations, pleadings, and discovery that
6     demonstrate the absence of a genuine issue of material fact. Celotex Corp.,
7     477 U.S. at 323. “A material issue of fact is one that affects the outcome of
8     the litigation and requires a trial to resolve the parties’ differing versions of
9     the truth.” S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1306 (9th Cir. 1982).
10    More than a “metaphysical doubt” is required to establish a genuine issue of
11    material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
12    U.S. 574, 586 (1986).
13          The burden then shifts to the non-moving party to establish, beyond the
14    pleadings, that there is a genuine issue for trial. See Celotex Corp., 477 U.S.
15    at 324. To successfully rebut a properly supported motion for summary
16    judgment, the non-moving party “must point to some facts in the record that
17    demonstrate a genuine issue of material fact and, with all reasonable
18    inferences made in the plaintiff[’s] favor, could convince a reasonable jury to
19    find for the plaintiff[].” Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736,
20    738 (9th Cir. 2000) (citing Fed. R. Civ. P. 56; Celotex Corp., 477 U.S. at 323;
21    Liberty Lobby, 477 U.S. at 249).
22                                  IV.   DISCUSSION
23          Defendant moves for summary judgment on Plaintiff’s claims against
24    her for retaliation and excessive force. (MSJ). Defendant states that she did
25    not retaliate against Plaintiff, her use of force was reasonable, and she is
26    entitled to qualified immunity. (See MSJ). Plaintiff opposes entry of
27    judgment in Defendant’s favor and argues there are genuine issues of

                                               5
                                                                          20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.312 Page 6 of 18



1     material fact that must be resolved at trial. (See Oppo.).
2             a. First Amendment Retaliation Claim
3           Plaintiff alleges Defendant retaliated against him for refusing to
4     participate in officer-sanctioned fights and for reporting staff misconduct.
5     (Compl. at 15). Plaintiff alleges that in retaliation, Defendant searched his
6     cell and destroyed his property, ordered inmate Palmer to attack him, struck
7     Plaintiff on the head with her baton, and issued a false Rules Violation
8     Report. (Oppo. at 1).
9           "A prison inmate retains those First Amendment rights that are not
10    inconsistent with his status as a prisoner or with the legitimate penological
11    objectives of the corrections system." Pell v. Procunier, 417 U.S. 817, 822
12    (1974). It is impermissible for prison officials to retaliate against prisoners
13    for engaging in the protected activity of filing administrative grievances, as
14    doing so would leave them with “no viable mechanism to remedy prison
15    injustices.” Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). The First
16    Amendment protects against such “deliberate retaliation” by prison officials.
17    Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989).
18          A prisoner suing prison officials for retaliation must prove that he was
19    retaliated against for exercising his constitutional rights and that the
20    retaliatory action did not advance legitimate penological goals. Pratt v.
21    Rowland, 65 F.3d 802, 806 (9th Cir. 1995); Barnett v. Centoni, 31 F.3d 813,
22    815-16 (9th Cir. 1994); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985).
23    “Within the prison context, a viable claim of First Amendment retaliation
24    entails five basic elements: (1) An assertion that a state actor took some
25    adverse action against an inmate (2) because of (3) that prisoner's protected
26    conduct, and that such action (4) chilled the inmate's exercise of his First
27    Amendment rights, and (5) the action did not reasonably advance a

                                              6
                                                                         20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.313 Page 7 of 18



1     legitimate correctional goal.” Rhodes, 408 F.3d at 567-68.
2              Plaintiff has the burden of proving the absence of a legitimate
3     correctional goal for the allegedly retaliatory conduct. Pratt, 65 F.3d at 806.
4     More than circumstantial evidence of timing alone is required for the Court
5     to find Defendant acted with a retaliatory motive. Id. at 808.
6                      i. Retaliatory Cell Search
7              In his Complaint, Plaintiff alleges Defendant attempted to get him to
8     “take off on” arriving inmates in April and May of 2018. (Compl. at 15).
9     Plaintiff claims he refused to participate and reported the staff misconduct.
10    (Id.). He alleges Defendant Byrd-Hunt then started threatening that if
11    Plaintiff continued to file 22 or 602 forms, he would regret it. (Id.). Plaintiff
12    alleges that around May of 2018 Defendant threw an unprocessed 602 form
13    at his face, took his property, and broke his television. (Id.). Plaintiff
14    explains that his property was destroyed during the second cell search by
15    Defendant, which took place around the beginning of May 2018. (Plaintiff
16    Depo. at 6-7). Plaintiff appears to believe that because his cell was searched
17    soon after it had last been searched, Defendant retaliated against him. (Id.
18    at 6).
19             In her sworn declaration, Defendant states that the searches at issue
20    were conducted at random and not in retaliation. (Def. Decl. ¶ 8). Defendant
21    explains that random cell searches serve the legitimate penological purpose
22    of inspecting “for contraband that threatens harm to the prison, the staff, and
23    the inmates.” (Id.). Defendant further explains that the relatively quick
24    succession of cell searches is “an accepted correctional tactic…because
25    inmates will sometimes believe that a cell that has just been searched is now
26    safe to hide contraband, thinking that the cell won’t be searched again for
27    some time.” (Id.).

                                                7
                                                                          20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.314 Page 8 of 18



1           Plaintiff provides no arguments or evidence beyond his pleadings to
2     demonstrate that his cell was searched and property destroyed because
3     Defendant retaliated against him. Plaintiff only restates his allegations.
4     (Oppo. at 1). Conclusory allegations are insufficient to defeat a motion for
5     summary judgment. Berg v. Kincheloe, 794 F.2d 457, 458 (9th Cir. 1986).
6     Accordingly, Plaintiff has failed to establish any causal connection between
7     Defendant’s search of his cell and her retaliatory motive. In line with
8     Defendant’s explanation, the Supreme Court has acknowledged that random
9     cell searches are “essential to the effective security of penal institutions.”
10    Hudson v. Palmer, 468 U.S. 517, 529 (1984).
11          The Court RECOMMENDS that summary judgment be granted for
12    Defendant on Plaintiff’s claims that Defendant conducted a cell search and
13    destroyed his property to retaliate against Plaintiff in violation of the First
14    Amendment.
15                   ii. Force Used in Retaliation
16          Plaintiff also alleges that Defendant Byrd-Hunt ordered inmate Palmer
17    to attack Plaintiff in retaliation. (See Compl.). Plaintiff alleges that when
18    inmate Palmer struck him, he said, “Compliments of Byrd-Hunt.” (Id. at 11).
19    Plaintiff further alleges that Defendant violently struck him in the head with
20    her baton as a “calculated retaliatory act, due to plaintiff[’s] several
21    complaints of her attempts to utilize the plaintiff in gladiator fights.”
22    (Compl. at 13). Plaintiff alleges that as Defendant struck him in the head
23    with her baton, she said he should have listened and “go ahead and 602 this.”
24    (Id. at 12).
25          In support of her motion for summary judgment, Defendant provides
26    her declaration stating, “I never ordered inmate St. Sauver to attack or fight
27    any inmate at any time.” (Def. Decl. ¶ 3). Defendant further declares that

                                               8
                                                                          20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.315 Page 9 of 18



1     she did not order inmate Palmer to attack Plaintiff, and never asked or
2     ordered any inmate to attack Plaintiff. (Id. at ¶ 7). Defendant states that
3     she “did not retaliate against Plaintiff at any time or for any reason” and that
4     all of her actions relative to Plaintiff were motivated by legitimate
5     correctional goals. (Id. at ¶ 9). Defendant explains that she used force solely
6     to gain his compliance with her orders to “get down,” and to protect herself
7     from his attack. (Id. at ¶ 7).
8           Beyond Plaintiff’s allegations of retaliation in his Complaint, which he
9     references in his opposition, Plaintiff provides no direct or circumstantial
10    evidence of Defendant’s retaliatory motive. Plaintiff has admitted he does
11    not remember what happened during the incident because he was knocked
12    unconscious. (Plaintiff Depo. at 16, 22; ECF No. 19-7, Exhibit D, June 28,
13    2018 Video Interview of Plaintiff). As Plaintiff does not remember the
14    incident, there is no support for his allegation that inmate Palmer said,
15    “Compliments of Byrd-Hunt” prior to striking him or that Defendant said “go
16    ahead and 602 this” prior to hitting him with her baton. The declarations
17    Plaintiff submitted in opposition do not refer to his claims that Defendant
18    Byrd-Hunt retaliated against him. (Oppo. at 21-24). Plaintiff’s unsupported
19    allegations are insufficient to withstand summary judgment. See Berg, 794
20    F.2d at 458.
21          Accordingly, Plaintiff’s allegations are not supported by the record and
22    the Court RECOMMENDS summary judgment be granted for Defendant on
23    Plaintiff’s claims that Defendant used force to retaliate against Plaintiff.
24                   iii. Rules Violation Report Issued in Retaliation
25          Plaintiff further alleges that Defendant tried to cover up her retaliatory
26    use of force by fabricating a Rules Violation Report for battery on a peace
27    officer that stated Plaintiff attempted to grab Defendant’s waist. (Compl. at

                                              9
                                                                        20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.316 Page 10 of 18



1     13). Defendant’s declaration supports that she did not issue a Rules
2     Violation Report against Plaintiff in retaliation. She declares, “I did not
3     retaliate against Plaintiff at any time for any reason.” (Def. Decl. ¶ 9).
4             Plaintiff has failed to set forth any evidence supporting that his filing of
5     administrative grievances was related to the issuance of this Rules Violation
6     Report. Mere allegations are not sufficient to defeat a motion for summary
7     judgment. Berg, 794 F.2d at 458. Therefore, the Court RECOMMENDS
8     summary judgment be granted for Defendant on Plaintiff’s claim that
9     Defendant issued a Rules Violation Report in retaliation.
10                            1. Plaintiff’s Objection to the Admission of the
11                                Amended Incident Report
12            Additionally, Plaintiff argues in his opposition that “the introduction of
13    the Amended Incident Report should be deemed inadmissible.” (Oppo. at 4).
14    Plaintiff identifies various discrepancies among the staff reports of the
15    incident. (Id. at 2-5). Most significantly, he points out that the Rules
16    Violation Report (ECF No. 25 at 12) says, “As soon as he was struck by the
17    baton, Inmate St[.] Sauver released his hold of me.” In contrast, the incident
18    report (ECF No. 25 at 9) says, “My baton strike had negative results as
19    Inmate St[.] Sauver maintained his grip on my uniform.” It is not clear to the
20    Court which report (or portion) Plaintiff wishes to exclude or why it may be
21    inadmissible. Accordingly, the Court OVERRULES Plaintiff’s objection.
22                b. Eighth Amendment Excessive Force Claim
23            Plaintiff also claims Defendant used excessive force against him in
24    violation of his Eighth Amendment rights.3 The Eighth Amendment
25
26
      3   Plaintiff’s Complaint also includes an excessive force claim under the 14th Amendment.
27

                                                    10
                                                                                 20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.317 Page 11 of 18



1     prohibits the infliction of cruel and unusual punishment. U.S. CONST.
2     amend. VIII. To prevail on an Eighth Amendment claim under § 1983, the
3     plaintiff must show that he suffered an objectively “sufficiently serious”
4     deprivation. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting Wilson v.
5     Seiter, 501 U.S. 294, 298 (1991)). The plaintiff must also show that
6     defendant, subjectively, had a culpable state of mind in allowing or causing
7     the plaintiff’s deprivation to occur. Id. (citing Hudson v. McMillian, 503 U.S.
8     1, 8 (1992)).
9           “[W]henever prison officials stand accused of using excessive physical
10    force in violation of the Cruel and Unusual Punishments Clause, the core
11    judicial inquiry is that set out in Whitley: whether force was applied in a
12    good-faith effort to maintain or restore discipline, or maliciously and
13    sadistically to cause harm.” Hudson, 503 U.S. at 6-7 (citing Whitley v. Albers,
14    475 U.S. 312). To determine whether the force used was excessive, courts
15    consider factors such as: 1) “the need for the application of force,” 2) “the
16    relationship between the need and the amount of force that was used,” and 3)
17    “the extent of injury inflicted.” Whitley, 475 U.S. at 321. Courts should also
18    consider factors such as: 4) “the extent of the threat to the safety of staff and
19    inmates, as reasonably perceived by the responsible officials on the basis of
20    facts known to them” and 5) “any efforts made to temper the severity of a
21    forceful response.” (Id.). “The absence of serious injury is…relevant to the
22
23
24    (See Compl. at 3). As that claim is best addressed under the Eighth Amendment and has
      not been briefed by the parties, it is not discussed herein. See Cty. of Sacramento v. Lewis,
25    523 U.S. 833, 842 (1998) (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)) (“‘[W]here a
      particular Amendment provides an explicit textual source of constitutional protection
26    against a particular sort of government behavior, that Amendment, not the more
      generalized notion of substantive due process, must be the guide for analyzing these
27    claims.’”).

                                                   11
                                                                                  20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.318 Page 12 of 18



1     Eighth Amendment inquiry but does not end it.” Hudson, 503 U.S. at 7.
2           Plaintiff alleges that Defendant used excessive force both by ordering
3     inmate Palmer to attack Plaintiff and by striking Plaintiff in the head with a
4     baton. (Compl. at 11-12). The Court has found that Plaintiff failed to submit
5     sufficient evidence supporting his claim that Defendant ordered inmate
6     Palmer to attack Plaintiff. (See discussion supra Part IV(a)(ii)). Accordingly,
7     the Court RECOMMENDS that summary judgment be GRANTED for
8     Defendant on the portion of Plaintiff’s excessive force claim relating to the
9     attack by inmate Palmer.
10          Plaintiff’s claim regarding the baton strike requires further analysis.
11    Though the Court has found Defendant is entitled to summary judgment on
12    Plaintiff’s claim that Defendant struck him with a baton in retaliation, the
13    circumstances of the baton strike remain unclear. Defendant and Plaintiff
14    provide conflicting accounts regarding the circumstances leading up to
15    Defendant striking Plaintiff in the head with her baton.
16          According to Defendant and other prison staff witnesses, as Defendant
17    moved to handcuff Plaintiff, who was on the ground, Plaintiff suddenly
18    jumped to his feet and reached out, grabbing Defendant’s waist with both
19    hands. (Def. Decl. ¶ 4; Jimenez Decl. ¶ 4). Defendant ordered Plaintiff to
20    “get down,” but Plaintiff did not obey. (Jimenez Decl. ¶ 4). Defendant
21    declares she feared for her safety and struck Plaintiff with her baton to
22    protect her safety and well-being. (Def. Decl. ¶ 4). She declares she aimed
23    for his upper left shoulder, but inadvertently struck him in the back of the
24    head. (Id.).
25          Plaintiff disputes Defendant’s description. (Oppo. at 3) (disputing that
26
27

                                             12
                                                                        20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.319 Page 13 of 18



1     Plaintiff came to his feet or grabbed hold of Byrd-Hunt’s waist).4 In support,
2     Plaintiff provides the sworn declarations of two inmate witnesses and his
3     own declaration. Plaintiff’s declaration cannot be considered, as both sides
4     have stated Plaintiff is unable to independently remember the incident.
5     (MSJ at 9; Plaintiff Depo. at 16, 22; ECF No. 19-7, Exhibit D, June 28, 2018
6     Video Interview of Plaintiff). According to inmate Biggs, after officers
7     handcuffed inmate Palmer, “C.O. Byrd-Hunt remained standing next to St.
8     Sauver as he layed face down on the floor. Inmate St. Sauver then reached
9     out to C.O. Byrd-Hunt. She then took out her baton striking St. Sauver in
10    the back of the head while he layed face down…” (Biggs Decl. ¶ 3). Inmate
11    Walker’s declaration similarly states: “While laying in the prone position
12    inmate St. Sauver reached out towards Byrd-Hunt. Byrd Hunt then took out
13    her baton and struck St. Sauver in back of the head…” (Walker Decl. ¶¶ 3-4).
14          Plaintiff’s witnesses state that Defendant struck Plaintiff while he was
15    on the ground, when he merely “reached out” to Defendant. (Biggs Decl. ¶ 3;
16    Walker Decl. ¶¶ 2-4). Defendant’s reply does not address the inmates’
17    statements that Defendant hit Plaintiff in the head with her baton while
18    Plaintiff remained on the ground. (Reply at 3).
19          Whether Plaintiff was lying facedown on the ground or had jumped to
20    his feet and was holding Defendant by the waist when Defendant struck him
21    with her baton remains disputed, and the Court cannot make credibility
22    determinations or weigh evidence at this stage. See Bator v. State of Hawaii,
23    39 F.3d 1021, 1026 (9th Cir. 1994). This fact is critical to the Court’s ability
24
25
      4Plaintiff also disputes Defendant’s statement that Plaintiff failed to release her after
26    being struck on the head with her baton. The Court declines to address this issue as it is
      not material to the analysis of whether Defendant Byrd-Hunt used excessive force when
27    she struck Plaintiff with her baton.

                                                  13
                                                                                 20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.320 Page 14 of 18



1     to apply Whitley factors 1 (“the need for the application of force”), 2 (“the
2     relationship between the need and the amount of force that was used”), and 4
3     (“the extent of the threat to the safety of staff and inmates, as reasonably
4     perceived by the responsible officials on the basis of facts known to them”).
5     Whitley, 475 U.S. at 321.
6           Viewing the disputed facts in the light most favorable to Plaintiff, a jury
7     could reasonably find that Defendant’s baton strike constituted excessive
8     force. “[B]aton strikes are generally considered ‘intermediate force,’ and such
9     blows are ‘capable of inflicting significant pain and causing serious injury.’”
10    Garlick v. Cty. of Kern, 167 F. Supp. 3d 1117, 1147 (quoting Young v. Cty. of
11    Los Angeles, 655 F.3d 1156, 1162 (9th Cir. 2011)). “Baton blows to the head,
12    however, are recognized as deadly force.” Id. It is undisputed that
13    Defendant Byrd-Hunt witnessed inmate Palmer hitting Plaintiff in the back
14    of the head with closed fists. (Def. Decl. ¶ 3). According to the declarations of
15    Plaintiff’s witnesses, Defendant then struck Plaintiff in the same place with
16    her baton while he was lying facedown on the ground and had merely
17    “reached out” to her. (Walker Decl. ¶ 3; Biggs Decl. ¶ 3). Drawing all
18    reasonable inferences in Plaintiff’s favor, a jury could find that the baton
19    strike was made “maliciously and sadistically to cause harm” rather than “in
20    a good-faith effort to maintain or restore discipline.” Hudson, 503 U.S. at 7.
21    See Jimenez v. Sambrano, No. 04cv1833-L(PCL), 2007 U.S. Dist. LEXIS
22    102152, 2008 WL 538441, at *14 (S.D. Cal. Sept. 20, 2007) (adopted on Report
23    and Recommendation, Jimenez v. Sambrano, No. 04cv1833-L(PCL), 2008
24    U.S. Dist. LEXIS 14741 (S.D. Cal. Feb. 26, 2008)) (denying summary
25    judgment as to Plaintiff’s excessive force claims where there was evidence to
26    support that Defendants beat Plaintiff with batons while he was prone on the
27    ground).

                                              14
                                                                          20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.321 Page 15 of 18



1           Defendant also argues that the third Whitley factor, the extent of
2     Plaintiff’s injury, does not support an excessive force claim. (MSJ at 16).
3     Defendant argues, “Plaintiff suffered a minor laceration to his scalp that only
4     needed staples to close, and imaging showed no injuries to his head or neck.”
5     (Id.). In opposition, Plaintiff has provided sworn declarations of inmate
6     witnesses who state that Defendant’s baton strike resulted in “busting his
7     head open,” “knocking him unconscious,” and “massive bleeding to his head
8     and his body causing his body to go limp.” (Biggs Decl. ¶ 3; Walker Decl. ¶ 4).
9     “An inmate who is gratuitously beaten by guards does not lose his ability to
10    pursue an excessive force claim merely because he has the good fortune to
11    escape without serious injury." Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (per
12    curiam). Accordingly, the Court finds the extent of Plaintiff’s injury does not
13    warrant summary judgment for Defendant.
14          Based on the conflicting declarations presented by both sides, and in the
15    absence of any objective video evidence of the incident, Plaintiff has
16    established a genuine issue of material fact sufficient to rebut Defendant’s
17    motion for summary judgment. As such, the Court RECOMMENDS
18    Defendant’s motion for summary judgment as to Plaintiff’s excessive force
19    claim regarding Defendant striking him with her baton be DENIED.
20             c. Qualified Immunity
21          Defendant argues that she did not violate Plaintiff’s constitutional
22    rights, and even assuming a constitutional violation occurred, she is still
23    entitled to qualified immunity because “[r]easonable prison officials could
24    have believed that Plaintiff’s continued disregard of numerous lawful orders
25    and his violent behavior warranted the use of force necessary to regain
26    control of Plaintiff and end his attack on Byrd-Hunt.” (MSJ at 20-21).
27          “Qualified immunity attaches when an official’s conduct ‘does not

                                             15
                                                                        20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.322 Page 16 of 18



1     violate clearly established statutory or constitutional rights of which a
2     reasonable person would have known.’” White v. Pauly, 137 S.Ct. 548, 551
3     (2017) (quoting Mullenix v. Luna, 136 S.Ct. 305, 308 (2015)). When
4     considering whether an officer is entitled to qualified immunity, the Court
5     considers “(1) whether there has been a violation of a constitutional right;
6     and (2) whether that right was clearly established at the time of the officer’s
7     alleged misconduct.” S.B. v. Cty. of San Diego, 864 F.3d 1010, 1013 (9th Cir.
8     2017). A plaintiff must prove both topics of inquiry to establish that officials
9     are not entitled to qualified immunity. Marsh v. Cty. of San Diego, 680 F.3d
10    1148, 1152 (9th Cir. 2012).
11          A district court may address these questions in the order most
12    appropriate to “the circumstances of the particular case at hand.” Pearson v.
13    Callahan, 555 U.S. 223, 236 (2009). Thus, if a court determines that
14    Plaintiff’s allegations do not support a statutory or constitutional violation,
15    “there is no necessity for further inquiries concerning qualified immunity.”
16    Saucier v. Katz, 533 U.S. 194, 201 (2001). “[T]he clearly established law must
17    be ‘particularized’ to the facts of the case.” White, 137 S.Ct. at 552 (quoting
18    Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Although the court “does
19    not require a case directly on point for a right to be clearly established,
20    existing precedent must have placed the statutory or constitutional question
21    beyond debate.” White, 137 S.Ct. at 551 (internal quotation omitted).
22          The Court must view the evidence in the light most favorable to the
23    plaintiff. See Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003). As
24    discussed above, Plaintiff has provided evidence that Defendant struck him
25    with her baton while he was in the prone position and had “reached out” to
26    her. (Walker Decl. ¶ 3). Contrary to Defendant’s characterization, these
27    declarations do not indicate Plaintiff grabbed Defendant in “attack.” (Reply

                                              16
                                                                         20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.323 Page 17 of 18



1     at 4). Defendant’s reliance on Plaintiff’s admission that he grabbed
2     Defendant is misplaced because both sides have agreed that Plaintiff cannot
3     independently remember the incident. (MSJ at 9; Plaintiff Depo. at 16, 22;
4     ECF No. 19-7, Exhibit D, June 28, 2018 Video Interview of Plaintiff).
5           Viewing the evidence in the light most favorable to Plaintiff, he has a
6     viable claim that Defendant’s use of force was not a “good-faith effort to
7     maintain or restore discipline” and therefore violated his Eighth Amendment
8     rights. Whitley, 475 U.S. at 320-21. Defendant has not briefed whether
9     striking Plaintiff was constitutional even if Plaintiff had remained in the
10    prone position. Nor has Defendant briefed whether a reasonable officer in
11    Defendant’s position would have believed this use of force was not a violation
12    of Plaintiff’s rights if Plaintiff was on the ground when struck in the head
13    with the baton. In light of this, the Court declines to find Defendant is
14    entitled to qualified immunity. Accordingly, the Court RECOMMENDS that
15    Defendant is NOT ENTITLED to qualified immunity with respect to
16    Plaintiff’s excessive force claim regarding Defendant striking him with her
17    baton.5
18                                     V.   CONCLUSION
19          For the reasons outlined above, IT IS HEREBY RECOMMENDED
20    that the District Court issue an Order: (1) Approving and Adopting this
21    Report and Recommendation; and (2) GRANTING IN PART and
22    DENYING IN PART Defendant’s Motion for Summary Judgment as
23
24
25    5 Having found that Defendant is entitled to summary judgment on the merits of
      Plaintiff's First Amendment retaliation claims and Eighth Amendment excessive force
26    claims arising from inmate Palmer’s attack, there is no need to consider the defense of
      qualified immunity with respect to those claims. See Wilkie v. Robbins, 551 U.S. 537, 567
27    (2007).

                                                  17
                                                                                20cv584-JAH-MDD
     Case 3:20-cv-00584-JAH-MDD Document 28 Filed 08/05/21 PageID.324 Page 18 of 18



1     explained below:
2        1) Defendant’s Motion be GRANTED as to all of Plaintiff’s First
3           Amendment retaliation claims;
4        2) Defendant’s Motion be GRANTED as to Plaintiff’s claim that
5           Defendant used excessive force in violation of the Eighth Amendment
6           by ordering another inmate to attack Plaintiff; and
7        3) Defendant’s Motion be DENIED as to Plaintiff’s claim that Defendant
8           used excessive force in violation of the Eighth Amendment by striking
9           him in the head with her baton and Defendant’s claim of qualified
10          immunity.
11       IT IS HEREBY ORDERED that any written objections to this Report
12    must be filed with the Court and served on all parties no later than August
13    20, 2021. The document should be captioned “Objections to Report and
14    Recommendation.”
15       IT IS FURTHER ORDERED that any reply to the objection shall be filed
16    with the Court and served on all parties no later than August 27, 2021. The
17    parties are advised that the failure to file objections within the specified time
18    may waive the right to raise those objections on appeal of the Court’s order.
19    See Turner v. Duncan, 158 F. 3d 449, 455 (9th Cir. 1998).
20          IT IS SO ORDERED.
21    Dated: August 5, 2021
22
23
24
25
26
27

                                             18
                                                                         20cv584-JAH-MDD
